IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


PENNSYLVANIA AFL-CIO, BY ITS              :   No. 88 MAP 2019
TRUSTEES AD LITEM, RICHARD W.             :
BLOOMINGDALE AND FRANK SNYDER,            :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 62 MD
                     Appellants           :   2019 dated October 11, 2019.
                                          :
                                          :
               v.                         :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
GOVERNOR TOM WOLF, IN HIS                 :
OFFICIAL CAPACITY; W. GERARD              :
OLEKSIAK, SECRETARY OF THE                :
DEPARTMENT OF LABOR AND                   :
INDUSTRY, IN HIS OFFICIAL CAPACITY,       :
                                          :
                     Appellees            :


                                   ORDER


PER CURIAM                                       DECIDED: August 18, 2020
     AND NOW, this 18th day of August, 2020, the Order of the Commonwealth Court

is AFFIRMED.